MARSHALL, CJ.
REAL ESTATE.
(510 M4r) When the granting clause in a mortgage makes the conveyance subject to a prior unrecorded mortgage the grantee acquires only an equity of redemption, and his estate can only be enlarged by the payment or discharage of the prior mortgage.
(510 M4s) The renewal of such prior mortgage after the execution and delivery of the junior mortgage will not affect its priority.
(510 M4t) The purpose of a mortgage is to secure the payment of a debt. A note described in the condition of a mortgage is only evidence of the debt. No change in the form of the evidence, or the mode or time of payment, not amounting to actual payment of the debt, or an express release, will operate to discharge the mortgage.
(510 M4u) Whether a new note and mortgage operates as a Renewal or payment depends upon the agreement of the parties. Where no receipt is given for the amount of the debt, and no release or satisfaction of the mortgage is executed, the presumption is that the later note and mortgage were not intended to pay and discharge the earlier.
ERROR PROCEEDINGS.
(260 W) Where evidence is not contradictory but susceptible of various interpretations a reviewing court in an error proceeding will not substitute its interpretation for that of the trial court unless the interpretation made by the trial court is clearly unwarranted.
Allen, Kinkade, Robinson and Jones, JJ., concur.